Grant, C. J.
{after stating the facts). 1. Was this written and sworn confession admissible in evidence? is the principal question in the case. No threats were made; no inducements held out. There was no duress, unless the mere fact that he was under arrest and in the presence of some police officers constitutes duress. There were no facts for him to conceal. The ceremony of taking his statement was a useless one, and the practice is not to be commended. His answers were intelligent, and bear no evidence of having been made under duress or any misapprehension of his rights or reluctance to answer. The only language in the statement which can possibly be construed as prejudicial is that he said he intended to kill his wife and then himself. All the circumstances surrounding the assault, the instrument used, the wound inflicted, and the manner of inflicting it, leave no possible doubt of his intent in this regard. The sole ground upon which he could be acquitted of the crime charged, or of murder, if death had resulted, was insanity, the defense interposed by counsel. Certainly the statement that he intended to kill himself after killing his wife could not have prejudiced the jury. On the contrary, the intent to take one’s own lifeis evidenceof insanity as was admitted by counsel for the prisoner upon the argument. Under these *574circumstances, if it were error to admit this statement, it is, in my judgment, clearly an error without prejudice. In this regard I concur in the holding of the supreme court of Illinois in Hoge v. People, 117 Ill. 36:
“ Where the court can see from the record that the evidence is so overwhelmingly against a defendant tried for a criminal offense, that had the jury been instructed correctly, they must still have found against him, it would not reverse a judgment of conviction for a mere error of instruction.”
For the same reason a conviction should not be reversed for admitting testimony without which it is perfectly evident that a verdict of guilty should have been rendered.
Was the confession admissible ? It was not rendered inadmissible by the fact that it was made to and in the presence of police officers. Only when confessions are obtained by threats or promises, or under circumstances which legally constitute duress are they inadmissible. Otherwise they are' admissible for the consideration of the jury under proper instructions by the court. This rule is sustained by an unbroken line of authorities. We, therefore, refrain from discussing it, and refer only to some authorities. This court has so uniformly held. People v. Simpson, 48 Mich. 474; People v. Barker, 60 Mich. 299; People v. Gastro, 75 Mich. 127; People v. McCullough, 81 Mich. 25; People v. Flynn, 96 Mich. 276; People v. Warner, 104 Mich. 337.
“ In this country the orthodox English and Irish doctrine, declining to consider the mere fact of arrest as sufficient to exclude a confession, has been universally accepted.” 1 Wigmore on Evidence, § 851.
“ The modern rule that the mere fact of accused person’s being under arrest at the time of making the confession does not exclude it seems generally conceded.” 1 Greenleaf on Evidence (16th Ed.), p. 360.
“A confession voluntarily made, without the influence of hope or fear, is admissible in evidence, although it was made by a party under arrest, and to the person having him in custody at the time. ” 6 Am. St. Rep. 243, note, and authorities there cited.
*575There is not even a scintilla of evidence in this case to justify the conclusion, either by a court or jury, that this confession was involuntarily made, or that respondent was unwilling to make it, or that any inducement whatever was held out by the officers for him to make it. If it became inadmissible, it became so by the bare fact that it was made under oath.
The fact that the confession was made under oath does not change it from a confession into a deposition in a judicial proceeding, prohibited by section 32 of article 6 of the Constitution. Respondent was no more a witness against himself by making a confession under oath without objection, than he would have been by making a confession without an oath. Respondent was not compelled to be a witness in “any criminal case against himself.” No case was pending. No complaint had been made. He had not been charged with any crime. True he had been caught “red-handed ” in attempting to take the life of a human being, and was promptly arrested. Within a few moments thereafter he made the confession of an act5 the commission of which was not in dispute. The administering of the oath was a circumstance which the jury might consider in connection with the other circumstances in determining what effect they would give to the confession. To me it is entirely plain that the constitutional provision does not include statements or confessions by one suspected of, or charged with, the crime, when the confession is not made in the course of a judicial procedure. Had a complaint been made, and the respondent brought before an examining magistrate, and had he then been asked under oath the questions the respondent in this case was asked, it might well be held to be within the constitutional prohibition. The authorities recognize this distinction. That a confession under oath is admissible is held by the following authorities: Com. v. Wesley, 166 Mass. 248; Schoeffler v. State, 3 Wis. 823; Com. v. Clark, 130 Pa. 641; State v. Legg, 59 W. Va. 315 (3 L. R. A. [N. S. ] 1152); United States v. Brown, 40 Fed. 457.
*576I quote with approval the language of Com. v. Clark, 130 Pa., at pages 650, 651:
“The remaining specification refers to the admission of the defendant’s confession or statement. We do not think the objections that it was obtained by duress, and was sworn to, are of much importance. The testimony upon this point is given in the commonwealth’s paper book, and it shows very conclusively that the statement — it was not a confession — was made of his own free will, and without either threats, or the promise of reward or benefit in the future. The law is always tender and merciful to a defendant. It will protect him against the use of a confession drawn from him by holding out inducements to make it; but when a criminal wants to ease his mind by a voluntary confession, it would be a weak sentimentalism to interfere with his doing so. Nor do I see that its force as a statement is impaired by the fact that the justice of the peace administered an oath to him. It was a foolish, blundering act on the part of the justice, but it was voluntarily taken by the defendant. The facts bear no analogy to Com. v. Harman, 4 Pa. 269. In that case a prisoner was brought before the justice, charged with homicide. The justice administered an oath to the prisoner, and then told him: ‘ If you do not tell the truth, I will commit you.’ Under such circumstances we are not surprised that Chief Justice Gibson condemned the conduct of the justice in this strong language:
“ ‘ The administering of an oath by a magistrate, under such circumstances, was a gross outrage upon the accused. Any information drawn by it, or subsequently given on its basis, is inadmissible.’
“ The fact must not be overlooked that a defendant in a homicide case may now take the stand, and be sworn as a witness in his own behalf. There would seem to be no good reason why he may not of his own motion go before a magistrate, and make a voluntary statement under oath. It is quite a different matter where the oath is administered against his will. We see nothing, then, in the circumstances under which this statement was made to exclude it.”
In Schoeffler v. State, it is said:
“ The general rule is that what a party says in relation to the offense is admissible in evidence against him, whether on oath or not.”
*577In People v. McMahon, 15 N. Y. 384, one of the cases relied upon by respondent’s counsel, the respondent was arrested on suspicion of being the murderer of his wife, was brought before the coroner, sworn and examined as a witness. The evidence was held inadmissible, not because “any right or privilege had been violated, but because it is deemed unsafe to rely upon it as evidence of guilt.” It may be that the language that I have quoted from Com. v. Clark was not essential to the decision of the case, but it was intended as an authoritative declaration of the law, and as such entitled to much consideration.
Counsel for the prisoner rely upon the case of People v. McMahon, supra, decided in 1857. That court had maintained the opposite doctrine in Hendrickson v. People, 10 N. Y. 13, decided in 1854, wherein it was held that statements made by the prisoner as a witness at the coroner’s inquest were admissible in evidence against him, Judge Selden dissenting. The personnel of the court had largely changed before the décision of People v. McMahon. The question again came up before that court in 1869, in Teachout v. People, 41 N. Y. 7. It was there held that the statements by a prisoner, under oath, at a coroner’s inquest, are admissible against him, although he knew that he himself would probably be arrested for the crime, and the ruling in the Hendrickson Case affirmed, two of the judges dissenting. Again in 1883 the question came before that court in People v. McGloin, 91 N. Y. 241. The facts in that case are quite similar to those here. The prisoner had been arrested by an inspector of police, and charged with the crime. He thereupon said he would make a statement. A coroner was sent for, who came to police headquarters where the prisoner was in custody, and a confession made. The coroner in that case, as,in this, was not acting in any official capacity, but simply as a clerk to take down the confession. Some question was made whether it was under *578oath, but the court held that it made no difference. It was held that the examination was not judicial within the law of that State. The prior cases were cited and discussed, the court saying:
“Without discussing or referring to the authorities on this subject at length, it may be said that the following propositions were, prior to the adoption of the criminal code, well settled by law in this State:
“First. That all confessions material to the issue, voluntarily made by a party, whether oral or written, and however authenticated, were admissible as evidence against him on a trial for a criminal offense. People v. Wentz, 37 N. Y. 303.
“Second. It was no objection to the admissibility of such confessions that they had . been taken under oath from a person attending before a coroner, in obedience to a subpoena, upon an inquiry conducted pursuant to law, into the causes of a homicide. Hendrickson v. People, supra; Teachout v. People, supra.
“ Third. That the confession or declaration sought to be given in evidence was in writing, and purported to be sworn to, was no objection to its admissibility, unless it also appeared that it was taken before a magistrate upon a judicial investigation against the person accused of the commission of the crime.”
It seems apparent from these last two cases that the McMahon Case is overruled, or at least its doctrine is repudiated, by the court of appeals of that State. Wig-more so understands it, for he says:
“ The rulings in New York are of first importance, because the comparatively early promulgation there of the Selden theory in the Hendrickson and McMahon Cases, and its repudiation in the Teachout Case, greatly influenced the discussion in the other jurisdictions, in most of which the controversy is comparatively recent.” 1 Wigmore on Evidence, § 852.
An exhaustive history of this subject is found in Wig-more on Evidence (section 849 et seq.). Mr. Wigmore states:
“ Down to 1816, we find no exclusion (of sworn confessions). Between that time and 1840 occurs a long and *579tangled series of rulings, representing conflicting views, and furnishing a fruitful source of later misunderstanding.”
He there also states:
“It was thus not the oath, but the specific statutory illegality of its application, that prevented the admission, for there was no method of enforcing the prohibition except by rejecting the statement so obtained.”
The question is before this court for the first time. The authorities are not harmonious. The facts of one case differing in important respects from others may partly account for the conflict. I think the sound rule to be that confessions made under oath should not be rejected when they are not made in the course of judicial proceedings, and when the respondent is in no sense a witness, and such confessions are not prohibited by statute. The case of People v. Thomas, 9 Mich. 814, has no application here. That case was tried before the statute was enacted permitting respondents to be sworn in their own behalf. Defendant desired to be sworn as a witness. The court refused, holding that he was only entitled to make a statement. Under the statute, if one charged with crime chooses to become a witness in his own behalf, he is subject to the same rules of evidence as govern any other witness.
2. The court instructed the jury very fully and correctly as to the four verdicts which they could render (1) guilty of assault with intent to murder; (2) guilty of assault with intent to do great bodily harm less than murder; (3) assault and battery; and (4) not guilty. It is now urged that the court should have defined to the jury the crime of manslaughter, claiming that, if death had resulted, there was evidence from which the jury might have found the respondent guilty of manslaughter. There is nothing shown upon the record to justify such conclusion. The respondent lay in wait for his victim. He seized her without warning, and with a deadly weapon nearly ended her life. A verdict of manslaughter under such circumstances would have been without excuse. If *580the respondent was insane, he was entitled to an acquittal, but the jury found that he was sane. The court, in a very full and fair charge, submitted the case to the jury, and we find no error in the instructions given.
8. It is urged that there was error committed in permitting evidence that the defendant went to the house of his father- and mother-in-law, where his wife was staying, and assaulted them with a deadly weapon, and also of previous threats made against his wife and child. That he went there in the expectation of finding his wife, is clear. His conduct and threats on that occasion were competent. The witness testified that the defendant wanted to kill the whole family. His declarations before the crime, indicating enmity towards his wife and child and her parents, and that he was contemplating an assault upon some one of the family, are admissible. Underhill on Criminal Evidence, p. 394; Parker v. State, 136 Ind. 384; State v. Pierce, 90 Iowa, 511; People v. Haxer, 144 Mich. 575.
Counsel allege other errors in the rulings of the court in admitting and rejecting testimony. They are not of sufficient importance to discuss, and it is sufficient to say that we find no error upon the record, and the conviction should be affirmed.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred with Grant, C. J.